                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DEMETRIUS COOPER,

                             Plaintiff,
        v.
                                                                 OPINION and ORDER
 BRITTANY ROACH, SANDRA McARDLE,
                                                                      19-cv-159-jdp
 MICHAEL KEMERLING, ALEXANDRIA LEIBERT,
 and HEATHER SCHWENN,

                             Defendants.


       Pro se plaintiff Demetrius Cooper is proceeding on Eighth Amendment medical care,

failure-to-protect, and conditions-of-confinement claims, First Amendment retaliation claims,

and state-law negligence claims against various officials at Wisconsin Secure Program Facility,

where Cooper is currently incarcerated. Cooper says that the WSPF officials failed to respond

adequately to his physical and mental health needs, subjected him to unconstitutional

conditions of confinement, and retaliated against him for filing a grievance. Cooper has filed

eight motions raising three main issues: (1) four motions related to a discovery dispute with

defendant Sandra McArdle, Dkt. 50, Dkt. 51, Dkt. 52, Dkt. 59; (2) three motions related to

Cooper’s allegations that defendants have intentionally destroyed material evidence, Dkt. 66,

Dkt. 75, Dkt. 79; and (3) a motion reiterating his previous request that I order WSPF to give

him more time in the law library. Dkt. 78.

       For the reasons explained below, I will deny all of Cooper’s motions with one exception:

I will reserve ruling on the portion of Cooper’s motion to compel that asks me to order McArdle

to supplement her responses to some of Cooper’s interrogatories and requests for admission.

At the time McArdle provided her initial discovery responses, she did not have access to
Cooper’s medical records and thus didn’t have the information she needed to respond. I will

order the parties to provide an update on whether McArdle has obtained these records and

supplemented her discovery responses accordingly.

A. Discovery dispute with defendant Sandra McArdle

       Cooper’s first set of motions relate to a discovery dispute with one of the defendants,

former WSPF nurse practitioner Sandra McArdle. Cooper alleges that McArdle violated his

rights under the Eighth Amendment by discontinuing his prescription for Meloxicam, an anti-

inflammatory medication, without first assessing him. McArdle no longer works at WSPF, and

she is represented in this case by a private law firm. (The other defendants are employed by

the Wisconsin Department of Corrections, so they are represented by the Wisconsin

Department of Justice.) Cooper sent counsel for McArdle several requests for production,

interrogatories, and requests for admission early in this case—prior to the October 9, 2019

preliminary pretrial conference that marked the start of discovery. McArdle provided written

responses to Cooper’s discovery requests in which she raised various objections to his requests.

Cooper then filed four motions: (1) a motion asking me to order McArdle to meet with him

for a discovery conference under Federal Rule of Civil Procedure 26(f), Dkt. 50; (2) a motion

to compel McArdle to respond or supplement her responses to interrogatories 3–11, requests

for production 1–6, and requests for admission 1–15, Dkt. 59; (3) a motion for sanctions

against McArdle’s counsel based on counsel’s alleged history of “engag[ing] in unfair and

unethical discovery patterns in most cases he represent[s],” Dkt. 51, ¶ 9; and (4) a letter asking

me to order McArdle’s counsel “to maintain professional conduct,” Dkt. 52, at 2.

       Cooper’s motion seeking a Rule 26(f) conference is now moot, because counsel for

McArdle ended up having a telephonic conference with Cooper a little over a week after


                                                2
Cooper’s motion was filed. Cooper’s remaining motions all go to the adequacy of McArdle’s

discovery responses, which I turn to now.

       1. Requests for production

       Cooper served McArdle with six requests for production of documents:

              1. Any and all emails related to Demetrius Co[o]per.

              2. Any and all statements made, originals or copies identified as
                 reports, incident reports, complaints, ICE complaints dept.[]
                 communications, discipline, any communication to or
                 between Jolinda Waterman and Sandra McArdle or ICE
                 complaint dept. about complaint No. WSPF-2018-25647.

              3. A copy of any medical records or medication profile, or
                 pr[e]scribes orders that indicate Cooper [was] receiving both
                 ibuprofen and meloxicam at the same time on 11-29-18.

              4. Any and all rules, regulations, and policies about treatment of
                 prisoners.

              5. Any and all rules, rules, regulations, and polic[i]es about
                 discontinuing medications.

              6. A copy of Sandra McArdle’s work rules, job duties, and job
                 descriptions.

Dkt. 59-1, at 12–13. The only document McArdle produced in response was a copy of her

position description, which was responsive to Cooper’s sixth request. See id. at 15–17. She

objected to the remaining requests, contending that they were irrelevant, overly broad, and not

proportional to the needs of the case. She also said that many of these documents weren’t in

her possession, given that she no longer works for WSPF.

       Under Rule 34, a party is only required to produce documents or other information

that is within its “possession, custody, or control.” McArdle no longer works for WSPF, so she

presumably no longer has possession, custody, or control over internal DOC communications,

policy documents, or medical records. McArdle cannot produce documents that she does not


                                              3
have. Cooper should be able to obtain these documents through other defendants, or in some

cases, by simply requesting them from prison staff. And even if McArdle still had access to

these types of documents, I would deny Cooper’s motion to compel on interrogatories 1 and 4

because those production requests are far too broad. It is not reasonable or proportional to

require the DOC to generally produce “all emails” related to a particular inmate, or “all rules,

regulations, and policies about treatment of prisoners.” Cooper needs to formulate more

specific requests that seek only information relevant to his claims.

       2. Interrogatories and requests for admission

       Cooper also asks me to compel McArdle to supplement her responses to 9 of his 11

interrogatories, see id. at 8–10, and all of his requests for admission, see id. at 18–20.1 Some of

Cooper’s requests are overbroad or vague, so I will deny his motion to compel McArdle to

respond to them. Other requests are sufficiently narrow and specific, but answering them will

require McArdle to review records that she did not have access to at the time she responded to

Cooper’s discovery requests. I will reserve ruling on that second aspect of Cooper’s motion to

compel until the parties have provided an update about whether McArdle has had an

opportunity to obtain the records she needs and supplemented her discovery responses

accordingly.




1
 Although Cooper asks for an order compelling McArdle to “answer requests for admission 1–
15,” Dkt. 59, at 1, McArdle admitted to the first of Cooper’s 15 requests for admission. See
Dkt. 59-1, at 18 (“1. Admit that you are employed as a nurse practitioner at WSPF.
RESPONSE: This Defendant admits she provided certain medical care to prisoners at
WSPF.”). I assume Cooper’s objections are limited to the other 14 requests for admission,
which McArdle denied.


                                                4
             a. Overbroad or vague requests

       McArdle objected to four of Cooper’s interrogatories for being overbroad or vague,

among other reasons:

                3. Is your normal practice to remove patients from their
                medications without first assessing them?

                ANSWER: Objection. This Request calls for speculation as to
                what is meant by “assessing.” It is also vague, as it does not specify
                the medication, the condition or any of the circumstances that led
                to the use of the medication. This request also requires Defendant
                to speculate concerning the similarity of how Plaintiff’s issues may
                have been treated in comparison to those of others. Each medical
                condition and patient is treated individually.

                ...

                9. Were you ever disciplined?

                ANSWER: Objection – vague, ambiguous, overly broad,
                unlimited in time and scope and overly burdensome. This
                Defendant also objects to this request based upon the
                proportionality rule.

                10. What do you remember about this incident?

                ANSWER: Objection – vague, ambiguous, overly broad,
                unlimited in time and scope and overly burdensome. This
                Defendant also objects to this request based upon the
                proportionality rule. Defendant objects further as it requires
                speculation as to what “this incident” is referring to. This request
                calls for a narrative response more properly provided in the form
                of oral testimony.

                11. Identify and attach a copy of any and all documents related
                to prison medical staff training and education.

                ANSWER: Objection – vague, ambiguous, overly broad regarding
                which Prison is referred to, unlimited in time and scope and overly
                burdensome. This Defendant also objects to this request based
                upon the proportionality rule.

Dkt. 59-1, at 8, 9–10. McArdle also raised similar objections to one of Cooper’s requests for

admission.

                                                  5
              15. Admit that you should not remove a patient from prescribed
              medication without first assessing him.

              RESPONSE: This Defendant is without knowledge or
              information sufficient to form a belief as to this Request, and
              therefore, denies the same. This Defendant has not received a
              copy of the medical records or any prison records. Further
              objecting, this request is vague, overly broad, irrelevant to the
              allegations asserted in the Plaintiff’s Complaint and requires this
              Defendant to speculate as to the type of medication and the
              medical context and situation [in] which medication was
              administered.

Id. at 20.

       I agree with McArdle that these requests are improper. Interrogatories 3 and 10 and

request for admission 15 are too vague to give McArdle reasonable notice of what information

would be responsive. For instance, in interrogatory 3 and request for admission 15, Cooper

doesn’t explain what he means by “assessing.” Does it mean physically examining or

interviewing a patient? Does simply reviewing a patient’s medical records qualify as assessing?

Cooper also doesn’t explain what he means by the broad term “medication.” McArdle’s

practices might reasonably vary depending on the type of medication at issue. As for

interrogatory 10, Cooper doesn’t explain what “this incident” refers to. At minimum, he needs

to limit the request by date and provide some additional detail about the incident at issue so

that McArdle can reasonably understand what is being asked of her.

       Interrogatories 9 and 11 are problematic because they are overbroad. Under Rule

26(b)(1), Cooper is entitled only to discovery that is relevant to his claims and proportional to

the needs of the case. Requiring McArdle to disclose all (presumably employment-related)

discipline and produce all documents related to the training and education of medical staff

would go well beyond the bounds of what is relevant to Cooper’s claims.




                                               6
       I will therefore deny Cooper’s motion to compel on interrogatories 3, 9, 10, and 11 and

request for admission 15.

           b. Requests that McArdle lacked sufficient information to answer

       The remaining disputed discovery requests ask McArdle to provide information that

she might reasonably need to review Cooper’s medical records to answer. They include five

interrogatories:

               4. On 11-29-2018 how many time[s] did [you] speak to Cooper
               about Meloxicam?

               5. On 11-29-19 how many time[s] did you assess Cooper related
               to Cooper[’s] wrist [and] frozen shoulder injury?

               6. Why did you remove Cooper from Meloxicam on 11-29-18?

               7. Why did you not provide Cooper a substitute for
               inflammation?

               8. Did you speak to Dr. Manlove who prescribed Cooper
               Meloxicam about Cooper’s injury and medications?

Id. at 8–9, and thirteen requests for admission:

               2. Admit that Cooper was receiving Meloxicam as an anti-
               inflammatory.

               3. Admit that Cooper was treated with Meloxicam due to a past
               wrist injury and now recent frozen shoulder?

               4. Admit that Cooper was prescribed Meloxicam by Dr. Manlove
               in Waupun Correctional Inst on 2-27-17 for a wrist injury.

               5. Admit that from 2-27-17 to [sic] you did not assess Cooper on
               or before 12-1-18 related to Cooper’s wrist or shoulder injury.

               6. Admit that in between 2-27-17 and 12-1-18 you did not ask
               Cooper if he still need[ed] to take Meloxicam.

               7. Admit that you discontinued Cooper from receiving Meloxicam
               on 11/29/18 without assessing him.




                                               7
              8. Admit that on 11-29-18 Cooper was not receiving both
              Meloxicam and Ibuprofen.

              9. Admit that you did not provide Cooper Ibuprofen as an
              alternative or substitute on 11-29-18.

              10. Admit that you did not provide Cooper any alternative or
              substitute for inflammation on 11-29-18.

              11. Admit that I wrote several health service requests, requesting
              to be placed back on Meloxicam.

              12. Admit that you did not respond to several health services
              request that informed you of my resulting inflammation.

              13. Admit that I received Ibuprofen for the first time after you
              removed me from Meloxicam on 12-16-19.

              14. Admit that I was moved from Ibuprofen on 9-11-18.

Id. at 18–20. McArdle refused to answer these interrogatories and she denied the requests for

admission on the ground that she had not yet received a copy of Cooper’s medical records or

any prison records and thus lacked knowledge or information sufficient to respond. In her

opposition to Cooper’s motion to compel, McArdle noted that although Cooper had signed a

medical release form authorizing her to review his medical records, Cooper’s records “cost

nearly $600.00 for Defendant to obtain and Defendant has not yet received approval to expend

these costs to obtain the medical records and does not have Plaintiff’s medical records in her

custody or control.” Dkt. 61, ¶ 12 (emphasis in original). This response suggests that McArdle

was in the process of obtaining Cooper’s medical records at the time she filed her opposition

brief on November 25, 2019. If she has obtained the records, then she has presumably also

supplemented her discovery responses in accordance with Rule 26(e)(1), thereby mooting

Cooper’s motion to compel.

       Because the status of this discovery dispute is unclear, I will reserve a decision on this

aspect of Cooper’s motion to compel until McArdle has provided an update about whether she

                                               8
has been able to obtain Cooper’s records and supplement her discovery responses. I will also

give Cooper an opportunity to respond to McArdle’s submission.

       3. Sanctions

       Cooper has filed two motions in which he asks me to sanction or admonish McArdle’s

counsel for litigation conduct that he perceives as unprofessional. In the first motion, he accuses

McArdle’s attorney of engaging in “tactical maneuver[s] to evade discovery.” Dkt. 52, ¶ 10. He

cites three decisions from other cases in which McArdle’s counsel has appeared, arguing that

they show that McArdle’s counsel engages in “unfair and unethical discovery patterns in most

cases he represents.” Id. ¶ 9. But the three cases he cites each involve routine discovery disputes;

none of them mention or imply sanctionable discovery misconduct on the part of McArdle’s

counsel. In his second motion, Cooper expresses frustration with some of McArdle’s discovery

requests to him, and he asks me to order McArdle’s attorney to “maintain professional

conduct.” Dkt. 53, at 2.

       I will deny both motions. I see nothing sanctionable about McArdle’s counsel’s conduct

in this case. Just because Cooper and McArdle’s counsel disagree about the appropriate scope

of discovery does not mean that McArdle’s counsel is being obstructionist or evasive. Discovery

disputes are a routine part of litigation, and most of the time they can be resolved without

resorting to court involvement and requests for sanctions.

B. Motions related to spoliation of evidence

       The second set of motions relate to the alleged destruction of evidence relevant to

Cooper’s claims. Cooper asks me to sanction the defendants represented by the Department of

Justice for intentionally destroying three pieces of material evidence: (1) the bottle of ibuprofen

that Cooper used to overdose in December 2018; (2) surveillance footage of Cooper’s


                                                 9
observation cell from April 15, 2019, when Cooper had an interaction with defendant Heather

Schwenn that he says is relevant to his First Amendment retaliation claims; and (3) body

camera footage of that same interaction, which Cooper says was recorded by Officer Kaufman,

a non-defendant, at Cooper’s request. Dkt. 66. In response, defendants indicate that the bottle

of ibuprofen still exists and that they have furnished Cooper with photographs of it as proof.

Dkt. 68, at 1. Cooper concedes that this moots the first part of his motion. Dkt. 75, at 2.

Defendants say that the two pieces of video evidence don’t exist, so those parts of Cooper’s

spoliation motion remain a live controversy.

       1. Observation cell surveillance footage

       One of Cooper’s First Amendment retaliation claims against Schwenn arises out of his

allegation that on April 15, 2019, while Cooper was in clinical observation, Schwenn refused

to provide Cooper a blanket and extra pillow to punish him for filing lawsuits against her.

See Dkt. 16, ¶¶ 4–15. Cooper says that “Schwenn falsely claim[s that] her reasoning for not

providing Cooper a pillow and blanket was due to her having to terminate the visit with Cooper

early because Cooper became upset and inappropriately started banging his genitals against the

door.” Dkt. 66, ¶ 21. Cooper says that the cell surveillance footage would disprove Schwenn’s

version of events and demonstrate her retaliatory intent.

       For spoliation sanctions to be appropriate, Cooper must show that (1) defendants had

a duty to preserve evidence because they “knew, or should have known, that litigation was

imminent,” and that (2) the destruction of the evidence “was done in bad faith,” meaning that

it was done “for the purpose of hiding adverse information.” Trask-Morton v. Motel 6 Operating

L.P., 534 F.3d 672, 681 (7th Cir. 2008). Here, defendants contend that Cooper can’t make

either showing. They provide a declaration from Ellen Ray, the litigation coordinator at WSPF,


                                               10
who notes that due to storage constraints, institution security cameras can store footage for

only approximately 48 hours before it is recorded over. If footage is not manually retrieved by

the time the camera reaches its capacity, the camera re-records over the existing footage.

Although the institution will automatically preserve footage in some instances, such as when

prison officials use force on an inmate, Ray says that “[t]he incidents in question in this lawsuit

would not have been automatically preserved because they did not meet the criteria to be

automatically preserved.” Dkt. 69, ¶ 9. And although Cooper requested that the institution

preserve the video footage in a grievance and in a motion in this case, he didn’t make those

requests until May 2019—weeks after the April 15 footage had been recorded over. See

Dkt. 66-3 (grievance filed May 2, 2019) and Dkt. 9 (motion to preserve evidence filed May 6,

2019).

         Cooper offers two arguments in response. First, he contends that regardless of when he

made his formal preservation requests, Schwenn had a duty to ensure that the footage got

preserved because she “knew about the filing of this lawsuit a[s] witnessed in her own first set

of admissions.” Dkt. 75, at 5. But the admission that Cooper cites does not show that Schwenn

knew specifically that her April 15, 2019 encounter with Cooper would become the subject of

litigation or that footage from that encounter would be relevant to Cooper’s claims. The

admission reads: “Admit that Cooper told you he was filing a lawsuit on you. RESPONSE:

Admit. Plaintiff informs me he has filed or will be filing additional lawsuits against me every

time he sees me or has an interaction with me.” Dkt. 75-1, at 6. A prison official is not obligated

to preserve recordings of each encounter she has with an inmate simply because the inmate

frequently threatens to sue her.




                                                11
         Second, Cooper contends that Ray is lying about the institution security cameras’

storage constraints. In a separate motion, he moves to sanction defendants and to strike Ray’s

declaration based on allegedly false statements in Ray’s declaration. Dkt. 79. Cooper says that

the WSPF cameras in fact “retain footage much longer than 48 hours . . . because Cooper has

requested camera footage in support of false conduct reports prepared against him by staff

members long after 48 hours. In each instance the video footage was requested then retrieved

. . . without difficulty at Cooper’s procedural due process hearings.” Id. ¶ 4. Cooper cites two

specific examples in which video footage related to a conduct report was reviewed more than

48 hours after the incident in question. But this shows only that someone manually preserved

the footage in question (for use in the disciplinary process) prior to it being overwritten. It

doesn’t show that WSPF cameras have more than 48 hours of storage capacity. Cooper did not

receive a conduct report on April 15, so there would have been no disciplinary reason for prison

staff to manually preserve the footage.

         Cooper hasn’t demonstrated that defendants had a duty to preserve the surveillance

footage of his encounter with Schwenn on April 15, let alone that defendants destroyed the

footage in bad faith. So I will deny that portion of Cooper’s motion for spoliation sanctions.

         2. Body camera footage

         Cooper contends that his interaction with Schwenn was also recorded by Officer

Kaufman’s body camera because Kaufman “stood there at [Cooper’s] request recording th[eir]

whole interaction.” Dkt. 66, ¶ 23. Defendants dispute this. They say that Kaufman was not

present at Cooper’s cell on April 15, 2019 because he was not working that cell block on that

day.2 Dkt. 68, at 4. This prompted Cooper to file a motion seeking a telephone or video hearing


2
    Defendants do not provide any evidence to substantiate this assertion, such as a declaration

                                               12
so that I may “resolve the issue whether or not [O]fficer Kaufman was or was not present.”

Dkt. 75, at 5.

       I will deny Cooper’s request as premature. Cooper hasn’t submitted evidence that he

actually asked WSPF to preserve the body camera footage allegedly recorded by Kaufman.

Cooper made no mention of body camera footage in his grievance requesting preservation of

video footage, which referred only to the footage taken by the institution security cameras.

See Dkt. 66-3, at 1 (“The camera in cell A-401 will clearly show that on 4-15-19 at or around

7:55 AM her claim[] is false and is a result to further her agenda to retaliate for lawsuits filed

on her. Please preserve observation video.”). Cooper did refer to the body camera footage in

the motion to preserve evidence that he filed in this case, see Dkt. 9, at 1, 2, but that request

was addressed to the court, not to WSPF. Without any record that WSPF received a request

from Cooper to preserve the alleged video, I cannot determine whether defendants were on

notice that Cooper wanted the footage preserved, let alone whether they destroyed the evidence

in bad faith.

       For that reason, I will deny the remaining portion of Cooper’s motion for spoliation

sanctions. Cooper is free to renew the motion if he can provide evidence that he asked WSPF

to preserve the body camera footage. If necessary, I will hold a hearing to resolve any factual

dispute about whether Kaufman did in fact record Cooper’s interaction with Schwenn on April

15, 2019. But Cooper should be aware that if I determine that he is being untruthful in his

account of these events, I will dismiss his case as a sanction.




from Kaufman or a record of his shift assignment on April 15.


                                               13
C. Motion for reconsideration

       Cooper asks me to reconsider my prior ruling declining to order WSPF to give him

additional time in the law library. Dkt. 78. He says that the three hours of weekly law library

time he currently gets is not enough to permit him to study, research, and prepare legal

documents. He notes that there are currently 22 hours unaccounted for on the law library

schedule that could be used by inmates like Cooper. Because law library time is so scarce,

Cooper says, he and other inmates are forced to “lie, hide in closets, falsify documents,” and

engage in other deceitful conduct to get more time. Id. ¶ 8. They are also forced to rely on

jailhouse lawyers for help, which can sometimes lead to problems.

       I will not order WSPF to make a special exception to their library access policies for

Cooper. If I were to do so, I couldn’t justify denying similar relief to anyone else who asked.

At this stage of the case, three hours per week should be more than sufficient to allow Cooper

to handle his case responsibilities. Once Cooper comes within 30 days of a filing deadline, he

will be entitled to additional time under WSPF policy. But currently there are no imminent

filing deadlines or motions that Cooper needs to respond to, so I see no reason why Cooper

would need additional law library time to effectively litigate this case.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Demetrius Cooper’s motion for a Rule 26(f) conference, Dkt. 50, is
          DENIED as moot.

       2. Cooper’s motion to compel, Dkt. 59, is DENIED in part and RESERVED in part.
          By April 16, 2020, defendant Sandra McArdle must provide an update about
          whether she has obtained Cooper’s medical records and supplemented her responses
          to interrogatories 4–8 and requests for admission 2–14. Cooper may have until April
          30, 2020, to respond to McArdle’s submission.

                                               14
3. Cooper’s motions to sanction McArdle’s counsel, Dkt. 51 and Dkt. 52, are
   DENIED.

4. Cooper’s motion for spoliation sanctions, Dkt. 66, is DENIED.

5. Cooper’s motion for sanctions and to strike the declaration of Ellen Ray, Dkt. 79,
   is DENIED.

6. Cooper’s motion for a telephonic or video appearance, Dkt. 75, is DENIED.

7. Cooper’s motion to reconsider the court’s prior ruling on his motion to mandate
   better access to courts, Dkt. 78, is DENIED.

Entered April 2, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     15
